Filed 4/12/16 Hanassab v. Zloof CA2/3
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION THREE


NASSIR HANASSAB,                                                              B258251

          Plaintiff and Appellant,                                            (Los Angeles County
                                                                              Super. Ct. No. EC054884)
          v.

MOSHE ZLOOF et al.,

          Defendants and Respondents.




          APPEAL from a judgment of the Superior Court of Los Angeles County,
Elizabeth Lippett, Judge. Affirmed.
          Ardalan & Associates, P. Christopher Ardalan and Mark K. Drew for Plaintiff and
Appellant.
          Gilbert, Kelly, Crowley & Jennett, Timothy W. Kenna and Rebecca J. Smith for
Defendants and Respondents.
                                              _________________________
       Plaintiff and appellant Nassir Hanassab appeals from a jury verdict finding
defendant and respondent Serene Zloof not negligent in connection with a car accident.
Hanassab contends that the trial court prejudiced him by excluding impeachment
evidence. We reject that contention and affirm the judgment.
                                    BACKGROUND
       On January 12, 2009, Hanassab and Zloof were in a car accident at Coldwater
Canyon and Ventura Boulevard. According to Zloof, Hanassab was verbally and
physically threatening. She therefore left the scene of the accident and drove to a nearby
street where she called 911. Hanassab denied engaging in such behavior and instead
contended that when Zloof drove away, he was knocked down and injured. Hanassab, in
January 2011, therefore sued Zloof for, among other things, negligence.1 On May 8,
2014, a jury found that Zloof was not negligent. Judgment was entered in Zloof’s favor
on June 16, 2014. This appeal followed.
                                      DISCUSSION
       Hanassab’s sole contention is the trial court prejudicially erred by excluding
alleged impeachment evidence. We discern no error.
       The impeachment issue arose in the context of Zloof’s testimony that she left the
scene of the accident because Hanassab became verbally and physically abusive. On
leaving, she turned onto Dickens and then onto Valley Vista, where she stopped and
called 911. This took about five minutes, going 10-to-20 miles per hour. To impeach
this testimony, Hanassab wanted to call an “investigator,” who, over the weekend of trial,
“videotape[d] driving with a camera on the speedometer at 15 to 20 miles per hour, from
the Coldwater and Ventura to time how long it would take” “to get around to Dickens
where Ms. Zloof approximately said she had stopped. And then thereafter, to Valley
Vista, and then back to Coldwater.” This took the investigator less than five minutes to



1     Hanassab also sued Zloof’s father, Moshe Zloof, but trial proceeded and judgment
was rendered as to Serene Zloof only.

                                             2
drive. The trial court excluded the testimony and video,2 because the proposed evidence
was “tangential.” The court noted that the intersection, time of day, traffic situation, and
day of the week were all different than when the accident occurred. “[A]nd there are
estimates . . . all over the place, height, weight. . . . It really is more confusing than
anything else, and not relevant, and not helpful in the best case scenario for your case.”
       The trial court did not abuse its discretion by excluding the evidence. (See
generally People v. Jones (2011) 51 Cal. 4th 346, 373-374 [trial court has broad discretion
in determining the relevance of evidence and assessing whether its prejudicial effect
outweighs its probative value]; People v. Waidla (2000) 22 Cal. 4th 690, 717; Ceja v.
Department of Transportation (2011) 201 Cal. App. 4th 1475, 1480-1481.) Evidence and
experiments that purport to recreate an event “frequently present serious questions
concerning similarity of conditions, accuracy of observations, and tendency to confuse
rather than clarify issues.” (Schauf v. Southern Cal. Edison Co. (1966) 243 Cal. App. 2d
450, 455; see also Deward v. Clough (1966) 245 Cal. App. 2d 439, 449.) In Deward, the
plaintiff in a traffic accident case sought to introduce a “motion picture of the flow and
movement of traffic at the site of the accident.” (Deward, at p. 449.) The trial court
properly excluded the film, taken two years after the accident, on the ground that the
traffic pattern in the film did not necessarily coincide with the pattern at the time of the
accident. (Ibid.; see Ceja, at pp. 1481-1482 [excluding evidence of prior accidents at
location where the physical conditions had changed by the time of the accident at issue];
Schauf, at p. 455.)
       Similarly, there were significant variations between the conditions under which
the investigator took the video in 2014 and those under which Zloof was driving in 2009.
In the five years since the accident, the intersection had been reconstructed. Moreover,
the investigator’s experiment was conducted on a weekend in light traffic, whereas the
incident occurred on a weekday, at approximately 4:30 p.m., when traffic was heavy.


2      The video is not part of the record on appeal.

                                               3
The evidence was, at most, only tangentially relevant to impeach Zloof’s story about how
fast she drove and how long it took her to get to Valley Vista. It was therefore
excludable under Evidence Code section 352.
       Even if excluding the evidence was conceivably error, its exclusion did not
prejudice Hanassab or otherwise result in a miscarriage of justice. (Cal. Const., art. VI,
§ 13; Evid. Code, § 354; Cassim v. Allstate Ins. Co. (2004) 33 Cal. 4th 780, 800 [a
miscarriage of justice exists only when “ ‘it is reasonably probable that a result more
favorable to the appealing party would have been reached in the absence of the error’ ”].)
Given the dissimilarities in conditions from the time the accident occurred in 2009 and
the time the video was taken in 2014, the evidence was not particularly compelling.
Moreover, Zloof’s testimony was impeached by other means. Hanassab’s counsel
elicited inconsistencies in Zloof’s story about the route she took after leaving the scene of
the accident. Witnesses Steven and Michael Abrams followed Zloof when she left the
scene of the accident. According to the Abrams, Zloof drove away at 40-to-50 miles per
hour, not the 15-to-20 she claimed. Notwithstanding the exclusion of his investigator’s
testimony and the video, Hanassab impeached Zloof on the very issue he wanted the
investigator to testify.




                                              4
                                  DISPOSITION
      The judgment is affirmed. Defendant and respondent may recover her costs on
appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             ALDRICH, J.




We concur:




             EDMON, P. J.




             LAVIN, J.




                                         5